.   .-   -




             Honorable Ray 'winder
             County Attorney
             Cooke County
             Gainesville, Texas

             Dear Sir:                    OpiniT;JNk  O-219
                                          Be:               8 exas peace of-
                                               fioers'havz authority to make
                                               arrests outside of Texas,

                                               .(2) Whether county court has
                                               jurisditition to entertain a
                                               proceeding to enforce forfeit-'
                                               ure of authomobile seized out-
                                               side of ,Texas.

                    In your recent letter requesting the opinion of the
             Attorney General of Texas, y ou outline the following pertinent
             facts:

                   Certain peace officers of Cooke County, Texas, hav-,
             ing probable cause for searching an au&amnbll8 believed by
             them to be unlawfully transportina,intoxicating liquor in and
             through Cooke County, a fldry area," sighted the automobile
             being driven in Cooke County. The officers, in their pursuit,
             followed the automobile out of Cooke County, across the State
             line, and into the State of Oklahoma, where they were success
             ful in stopping the automobile. Upon searching the vehicle
             in Oklahoma a large quantity of intoxicating liqour was found,
             The driver was arrested by the Texas officers, and, together
             with the amtomobile and liqunr, returned to Cooke County. The
             automobile, though moving from Texas to Oklahoma with planetary
             speed, as reflected In your letter was kept in view of the
             pursuing Texas officers, the view being sufficiently close
             enough at times to permit the lodging of several bullets in
             the rear end of the fleeing vehicle from the well-aimed gun
             of the Texas officers. Upon his return to Cooke County, the
             driver of the automobile, referred to in your letter as "a
             negro named 'ackson," voluntarily entered a plea of guilty to
                                                                L   --




Honorable Ray Winder, page 2 05199



the charge of unlawful transportation of intoxicating liquor
in Cooke County. Based upon the forgoing facts, you submit
the following questions:

           "First:   Did the officers have the right to
      arrest-son      without warrant?

           "Second: Did the officers have the right to
      pursue the fugitive into the State of Oklahoma and
      arrest him there?

            nThird: If the foregoing questions are an-
      swered-e       negative, does the County Court of
      Cooke County have, proper jurisdiction to proceed
      under Art. 1, Sec. /$+ of the Texas State Liquor Con-
      .trol Act to enforce forfeiture of the automobile
      driven by the fugitive, in view of his final con-
      vistion upon the charge of unlawfully transporting
      liqour?"

          The answer to your first two questions must nes%s-
sarily depend upon the laws of Oklahoma, which laws :,ecannot
be called .upon to construe.

           "An offense against the law is the justifi-
      cation for an arrest, and since the laws of one
      sovereignty have no extra jurisdictional operation,
      an offense against the laws of one state do not au-
      thorize sn arrest therefor in another state, except
      when and as authorized by the laws of the latter
      state, as the legality of an arrest depends on the
      law of the state where it is made." Volume 6,
      Corpus Juris Qecundum, page 609.

            In Texas a sheriff's authority to make an arrest is
confined to the limits of his own county. .Llttle v. Rich, 55
Tex. Civ. App. 326, 118 9. W. 1077; Weeks vI State, 132 Tex.
Grim. 524 106 5. w. (2d) 275; Box V. Oliver, (clv. App.)   43
5. W. (2dj 979; Hooper v. Deisher, (Civ. App.) 113 S" W. (2d)
966. A sheriff may not search an automobile in Texas outside
his own county for he has only the authority of a rivate
citizen in such case. Henson v. State, 120 Grim. iiep. 176,
49 s. w. (2d) 463.
           In McLean v. Mississippi ex rel Roy, 96 Red. (2d)
741, in which case a writ of certiorari was denied by the
-   -




        Honorable Ray Winder, page     3 O-5199



        Supreme Court of the    United States (59 Sup. Ct. 84) it wan
        said:

                      "The state of Mississippi has no power to
                 extend the authority of its sheriffs into another
                 state and we will not suppose she has made the
                 attempt."

                        In the McLean case, supra, -It waa~held that a re-
        covery      could not be had on in official bond of a Mississippi
        peace officer for events taking place in the State of Tennessee
        to which state the Mississippi sheriff took a person arrested
        in Louisiana for a crime allegedly committed in Mississippi,
        since the officer had neither officer nor color of office as
        a Mississippi      sheriff while in another state where Mississippi
        laws were not of force.

                   Where we will not attempt to state the law relative
        to arrest in Oklahoma your attention is directed to the case
        of Sturat v. Mayberry, 195 Okla. 13, 321 P. 491, by the
        Supreme Court of Oklahoma, wherein it was held that an ordi-
        nary warrant of arrest issued in one state may hot be execut-
        ed in another atate, as it has no validity beyond the boundaries
        of the state by whose authority it was issued, Beoause of the
        fact that this case was decided by the highest court of Okla-
        homa it i.8not without_persuegiye Imp&.-                  4

                   From the authorities thus reviewed the general rule
        deductibld appears to be that an officer of Texas is without
        authority to make an arrest in another state either with or
        without a warrant,

                   To 'say however that an officer of Texas does not
        have authority to make an arrest in Oklahoma, it does not nec-
        essarily follow that a conviction cannot be had as p re8~yZ.f;
                                                                     of
        such unauthorized arrest and subsequent search and 6eie.W.

                   This now brings us to your third question as to
        whether the county court of Cooke County has jurisdiction to
        entertain a proceeding under Article 1 of Section 44 of the
        Texas Liqour Control Act to enforce the forfeiture of the
        automobile seized by the Texas officer in the State of Okla-
        homa.
--

Honorable Ray Winder, page 4 o-5199



      Section 44 of Article 1 of our Texas Liqu~            Control
Aot provides in part as follows:

              "It is further provided that if any. D D
         automobile. e 0 is used for the transportation
         of any illicit beverage. . .such vehicle to-
         gether with all such beverages. Q *shall be
         seized. . .by any peace officer who skall ar-
         rest any person in charge there. . .

The statute then continues to outline the procedure to be fol-
lowed in enforcing the forfeiture which results from the auto-
mobile being used in the commission of the unlawful act. See
our Opinion No. O-5021 wherein the procedure for enforcing
such a forfeiture is discussed.

           From what has theretofore been said and in view of
our Opinion No* O-5021 and the particular fncts and circum-
stances as outlined in your letter, it is the opinion of this
department that the county court of Cooke County, Texas, has
jurisdiction to entertain a proceeding to enforce the for-
feiture of the particular automobile seized by the Texas of-~
ficers in Oklahoma.

                             Yours very truly

                              ATTORNEY GENERAL OF TEXAS

                              ii+'          E. G. Pharr
                                                Assistant

EGPedb/PAM

APPROVED MAY 21, 1943

OERALD   c.   MANN
ATTORNEY GENERAL OF TEXAS
APPROVED OPINION COMMITTEE
BY BWH, CHAIRMAN